EXHIBIT 3
Meyer, Sarah

From:                           Stephen Stern <Stern@kaganstern.com>
Sent:                           Thursday, August 12, 2021 12:01 PM
To:                             Meyer, Sarah
Subject:                        DiPaula Subpoena



EXTERNAL EMAIL: Open Attachments and Links With Caution.

Ms. Meyer:


I received the message that you called. As Ms. Rudiger relayed to you, I am on vacation through August 17,
returning to the office on August 18.


I understand you are questioning why we served a subpoena on your client, Mr. DiPaula. Mr. DiPaula was the
Executive Vice President of Compass Marketing, and Mr. Boshea's supervisor. Mr. DiPaula has knowledge of
severance related matters that are relevant to this lawsuit. Therefore, we need the documents identified in the
subpoena and his testimony on the relevant matters.


Thank you,
Stephen




Get Outlook for iOS




                                                       1
